Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, teach, suggest or otherwise make obvious a method for marine seismic data collection including operating a sensor node array in an idle mode configured to conserve power consumption, determining whether seismic data is expected at a node based on proximity to a vessel configured to generate a communication signal, where the proximity is determined within a predefined distance of the vessel based on the signal received from the vessel, selectively operating the node in an active mode and collecting seismic data while selectively operating in the active mode where the nodes of the array within the predefined distance of the vessel operate in the active mode and others operate in the idle mode, as recited in claim 1; a marine seismic array of sensor nodes on a sea floor configured to initiate operation in an idle mode, each node having a sensor to detect a signal generated by a vessel for communication with the nodes, the nodes configured to selectively adjust the idle mode to an active mode based on its proximity to the vessel determined within a predefined distance from the vessel based on the signal such that one node operates in the active mode in an active zone of the array within the predefined distance, where nodes no longer within the predefined distance of the vessel are configured to selectively adjust the active mode to the idle mode so other nodes operate in the idle mode outside the active zone, as recited in claim 10;  a seismic sensor node for deployment on a sea floor in an array, the node having a processor, an acoustic sensor, a seismic sensor and memory having a mode selection program executable on the processor to initiate the node in an idle mode to conserve power, determine whether seismic data is expected at the node based on proximity to a vessel configured to generate an acoustic signal for communicating with the node, where proximity is determined within a predefined distance of the vessel based on the acoustic signal, in response to determining that data is expected at the node operating the node in an active mode, collecting seismic data, where the node is configured to selectively operate in the active mode when in an active zone of the array and adjust to an idle mode to conserve power when outside the active zone when no longer within the predefined distance of the vessel, as recited in claim 18; a method including operating an array of ocean bottom sensor nodes in an idle mode using a lower precision clock to conserve power, operating a sensor to detect a vessel-generated signal, and in response to the signal selectively adjusting from the idle mode to an active mode where it operates using a higher precision clock at a higher frequency than the lower precision clock, as recited in claims 21 and 31; and an ocean bottom seismic sensor node for deployment in an array, the node having a processor, an acoustic sensor, a particle motion sensor, higher and lower precision clocks, and memory having a mode selection program which when executed by the processor initiates the node in an idle mode to reduce power consumption, operating the acoustic sensor to detect an acoustic signal generated by a vessel for communicating with the node, in response to the acoustic signal, selectively adjusting the node to an active mode, and selecting a clock for operating the node based on the mode, where the higher precision clock is used in the active mode and the lower precision clock is used when in the idle mode, as recited in claim 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-32 and 35-39 are allowed.
	Claim 33, 34 and 40 have been canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Signed: /GLENN K DAWSON/
Primary Examiner, Art Unit 3993 

Conferee:  /BMF/
Conferee:  /GAS/